[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________                   FILED
                                                        U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                             No. 03-15440
                                                             December 28, 2005
                       ________________________            THOMAS K. KAHN
                                                               CLERK
                   D. C. Docket No. 99-00866-CR-KMM

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

FRANCISCO SUAREZ,
a.k.a. Wilson Rosario,
a.k.a. Andre Hernandez,
OMAR SUAREZ,
a.k.a. Alison Monteblanco,
ANIBAL AVILLA,
a.k.a. Anibal Avila,
LUIS FERNANDO SICARD,
a.k.a. Fercha,


                                                       Defendants-Appellants.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________
                           (December 28, 2005)
Before EDMONDSON, Chief Judge, BARKETT, Circuit Judge, and Hunt*,
District Judge.

PER CURIAM:

       Francisco Suarez, Omar Suarez, Anibal Avilla, and Luis Fernando Sicard

appeal the denial of their motion for new trial, filed after this Court affirmed their

convictions and sentences for drug offenses in United States v. Suarez, 313 F.3d

1287 (11th Cir. 2002). In their motion for new trial, they alleged that newly

discovered evidence – the indictment in Arizona of Umberto Ruiz and Hiram

Torres Rodriguez, two of their original co-defendants, for their involvement in a

cocaine conspiracy – would have proved their defense of multiple conspiracies at

trial. Appellants further alleged that this evidence demonstrated that the

government fabricated the conspiracy for which they were convicted, and that it

had been suppressed by the government in violation of Brady v Maryland, 373

U.S. 83 (1963) and Giglio v. United States, 405 U.S. 150 (1972).

       We review both the denial of an evidentiary hearing and the denial of a

motion for a new trial based on an alleged Brady violation for abuse of discretion.

United States v. Fernandez, 136 F.3d 1434, 1438 (11th Cir. 1998); United States v.

Vallejo, 297 F.3d 1154, 1163 (11th Cir. 2002).



*
 Honorable Willis B. Hunt, Jr., United States Senior District Judge for the Northern District of
Georgia, sitting by designation.

                                                2
      We have considered the original trial of this case, the record on appeal, and

the briefs and argument of counsel, and find no abuse of discretion. Appellants

have not shown that there is a reasonable probability that the outcome of their trial

would have been different had the Arizona indictment been known to them. At

their trial, there was extensive independent evidence tying Appellants to the

charged conspiracy, and the events underlying the Arizona indictment were known

to appellants and to the jury who had heard evidence that Ruiz had been

investigated in Illinois on other drug charges. Moreover, the jury was instructed as

to the law on multiple conspiracies, which Appellants asserted and argued both at

trial and on appeal. We are satisfied that there is no reasonable probability that the

Arizona indictment would have resulted in a different outcome regarding the

Appellants’ guilt on the charges brought against them for the conspiracy that was

charged and proved in this case.

AFFIRMED.




                                           3